Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 19, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  158196 & (79)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellant/                                                                                      Justices
            Cross-Appellee,
  v                                                                 SC: 158196
                                                                    COA: 331809
                                                                    Lapeer CC: 12-010954-FC
  KENNETH CARL GRONDIN, III,
           Defendant-Appellee/
           Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2018 judgment
  of the Court of Appeals and the application for leave to appeal as cross-appellant are
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 19, 2018
         p1212
                                                                               Clerk